 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case § M

 

 

UNITED STATES DISTRICT CoURJbE@ via m

SOUTHERN DISTRICT OF CALIFOF.NIA
CLERK, U.S. DlSTRlCT COURT
UNITED STATES OF AMERICA JUI)GMENT Il\SQuURMNTBI§USEL|FORNI¢

V. (For Of`fenses Com\
ISMAEL RIVERA-MANJARREZ (l)

 

Ca§o Numbor: 3 : l 8-CR-U4426-GPC

Lauren Williams
Defendant’s Attorney

REGlsTRATIoN No. 63290-308

[:] _

THE DEFENDANT:

pleaded guilty to count(s) l Of the lnfOI‘matiOn.

 

E was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section / Nature of Offense Count
8:1326(3) - Removed A|ien Found in the United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:l The defendant has been found not guilty on count(s)

 

[] Count(s) dismissed on the motion of the United States.

g Assessment: $100.00 - Waived

JVTA Assessment*: $
l:l

;Justice for Victims of Trafiicl<ing Act of 2015 Pub. L. No. l 14 22.
E| Fine Waived l:l F orfe1ture pursuant to order filed ,included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days off any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed bj this

judgment are fully paid If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change m the defendant’ s economic circumstances

December 4. 2018

Date of imposition of Sentence

\L,/€§* \ "*<'/
HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

l-

 

3:18-CR-04426-GPC

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ISMAEL RIVERA-MANJARREZ (l) Judgment - Pag€
CASE NUMBER: 3 : l 8-CR-()4426-GPC

IMPRISONMENT

20f2

The defendant is hereby committed to the custody cf the United States Bureau of Prisons to be imprisoned for a term of:

Time Servecl as to count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|l:|

[l The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

11 as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Pr1sons:
[l on or before
l:l as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES l\/IARSHAL

 

3:18-CR-04426-`GPC

